[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: FEES AND EXPENSES OF THE CUSTODIAN. JAMES L. YOUNG, ESQ.
In accordance with the custodian's first report dated October 4, 2002, and supplement to motion for allowances of custodian's fee dated November 19, 2002, and without objection by the parties, the fees of the custodian are allowed in the amount $20,290 and expenses in the amount of $80.48 are allowed.
  ____________________ Robert I. Berdon Judge Trial Referee
CT Page 15346